Title: From Thomas Jefferson to Mrs. Miller, 2 August 1825
From: Jefferson, Thomas
To: Miller, Mrs.

Aug. 2. 25.Th: Jefferson presents his respectful compliments to mrs Miller and regrets that it is not in his power to  advise her on the subject of the papers she has sent to him. it is now 52. years since he has withdrawn from the practice of the law, or has had any occasion to turn his mind to subjects of
			 that kind. in the sale of his library to Congress he parted with every law book he owned, insomuch that he is obliged to apply to other counsel in all his own law affairs. this shews him to be so
			 totally disqualified that it is unnecessary to notice further that his present painful situation takes from him the power of applying his mind with attention to any subject. he sincerely regrets
			 therefore that it is not in his power to render the service to mrs Millar which it would have given him so much pleasure to render, and with his regrets he prays her to accept the assurance of his high respect